Exhibit 99 November 2, 2012 Synergy Resources Corporation 20203 Highway 60 Platteville, Colorado80651 Gentlemen: At your request, Ryder Scott Company, L.P. (Ryder Scott) has prepared an estimate of the proved reserves, future production, and income attributable to certain leasehold interests of Synergy Resources Corporation (Synergy) as of August 31, 2012.The subject properties are located in the state of Colorado.The reserves and income data were estimated based on the definitions and disclosure guidelines of the United States Securities and Exchange Commission (SEC) contained in Title 17, Code of Federal Regulations, Modernization of Oil and Gas Reporting, Final Rule released January 14, 2009 in the Federal Register (SEC regulations).Our third party study, completed on November 2, 2012 and presented herein, was prepared for public disclosure by Synergy in filings made with the SEC in accordance with the disclosure requirements set forth in the SEC regulations.The properties evaluated by Ryder Scott represent 100 percent of the total net proved liquid hydrocarbon reserves and 100 percent of the total net proved gas reserves of Synergy as of August 31, 2012. The estimated reserves and future net income amounts presented in this report, as of August 31, 2012, are related to hydrocarbon prices.The hydrocarbon prices used in the preparation of this report are based on the average prices during the 12-month period prior to the ending date of the period covered in this report, determined as the unweighted arithmetic averages of the prices in effect on the first-day-of-the-month for each month within such period, unless prices were defined by contractual arrangements, as required by the SEC regulations.Actual future prices may vary significantly from the prices required by SEC regulations; therefore, volumes of reserves actually recovered and the amounts of income actually received may differ significantly from the estimated quantities presented in this report.The results of this study are summarized below. SEC PARAMETERS Estimated Net Reserves and Income Data Certain Leasehold Interests of Synergy Resources Corporation As of August 31, 2012 Proved Developed Total Producing Non-Producing Undeveloped Proved Net Remaining Reserves Oil/Condensate – Barrels Gas – MCF Income Data, $ Future Gross Revenue $ Deductions Future Net Income (FNI) $ Discounted FNI @ 10% $ 1100 LOUISIANA, SUITE 3800
